Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 1 of 28 PageID #:
                                    1012
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 2 of 28 PageID #:
                                    1013
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 3 of 28 PageID #:
                                    1014
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 4 of 28 PageID #:
                                    1015
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 5 of 28 PageID #:
                                    1016
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 6 of 28 PageID #:
                                    1017
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 7 of 28 PageID #:
                                    1018
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 8 of 28 PageID #:
                                    1019
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 9 of 28 PageID #:
                                    1020
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 10 of 28 PageID #:
                                     1021
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 11 of 28 PageID #:
                                     1022
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 12 of 28 PageID #:
                                     1023
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 13 of 28 PageID #:
                                     1024
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 14 of 28 PageID #:
                                     1025
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 15 of 28 PageID #:
                                     1026
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 16 of 28 PageID #:
                                     1027
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 17 of 28 PageID #:
                                     1028
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 18 of 28 PageID #:
                                     1029
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 19 of 28 PageID #:
                                     1030
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 20 of 28 PageID #:
                                     1031
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 21 of 28 PageID #:
                                     1032
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 22 of 28 PageID #:
                                     1033
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 23 of 28 PageID #:
                                     1034
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 24 of 28 PageID #:
                                     1035
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 25 of 28 PageID #:
                                     1036
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 26 of 28 PageID #:
                                     1037
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 27 of 28 PageID #:
                                     1038
Case 1:17-cv-00052-IMK-MJA Document 114-2 Filed 07/08/19 Page 28 of 28 PageID #:
                                     1039
